Name: Commission Regulation (EEC) No 1163/84 of 27 April 1984 amending Regulation (EEC) No 2167/83 laying down detailed rules for the sale of milk and certain milk products at reduced prices to schoolchildren
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4. 84 Official Journal of the European Communities No L 112/ 15 COMMISSION REGULATION (EEC) No 1163/84 of 27 April 1984 amending Regulation (EEC) No 2167/83 laying down detailed rules for the sale of milk and certain milk products at reduced prices to schoolchildren HAS ADOPTED THIS REGULATION : Article 1 Article 4 ( 1 ) of Regulation (EEC) No 2167/83 is hereby replaced by the following : ' 1 . Community aid shall be : (a) 34,29 ECU per 100 kilograms for category I 'whole milk' products ; (b) 20,84 ECU per 100 kilograms for category II 'semi-skimmed milk' products ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), Having regard to Council Regulation (EEC) No 1842/83 of 30 June 1983 laying down general rules for the supply of milk and certain milk products at reduced prices to schoolchildren (3), and in particular Article 1 thereof, Whereas the Community financial contribution for the various types of milk products sold to pupils are fixed in Article 4 ( 1 ) of Commission Regulation (EEC) No 21 67/83 (*), as last amended by Regulation (EEC) No 1067/84 (s) ; whereas, as a result of the adjustments made to the intervention prices for milk products, the amounts of the Community contribution must also be changed ; Whereas, in view of the experience acquired, the co ­ efficient which expresses the equivalence between the milk and the cheeses classed in category V should be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (c) 10,34 ECU per 100 kilograms for category III 'buttermilk' products ; (d) in the case of category IV, V, VI and VII products, an amount calculated per 100 kilo ­ grams of the product in question on the basis of the amount fixed at (a) for whole milk and, as relevant :  450 kilograms of whole milk for category IV, or  900 kilograms of whole milk for category V, or  1 000 kilograms of whole milk for category VI, or  1 100 kilograms of whole milk for category VII .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 13 . 0 OJ No L 90, 1 . 4. 1984, p. 10 . (3) OJ No L 183, 7 . 7 . 1983, p. 1 . 0 OJ No L 206, 30 . 7 . 1983, p. 75 . 0 OJ No L 105, 18 . 4. 1984, p. 8 .